DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.  The claims are drawn to a resin for an active-energy-ray-curable ink, the resin comprising a rosin-modified polyester resin wherein, the rosin-modified polyester resin includes a reaction product of a material component containing a dibasic acid and a polyol.  The claims also recite the amount of the ester bonds, the acid and hydroxyl values.
The claims are allowable over the closest prior art as noted below:
Fukushima et al (WO 2017/164246, please refer to US 2021/0206913 for English language equivalent) teaches rosin modified resin (Abstract).  Fukushima teaches that the polymer is a polyester ([0024]) and that it is a reaction product of rosins ([0130]), a dibasic acid ([0050]) and a polyol ([0057).  Fukushima teaches that the acid value ranges from 5 to 50 ([0088]) and that the ratio of the hydroxyl group to the carboxyl group ranges from 1.0 to 1.2 ([0089]), so the hydroxyl value can be calculated to overlap the claimed range.  However, Fukushima is silent on the amount of the ester bond in the resin.
Okawachi et al (US 2019/0264044) teaches a rosin-modified polyester resin (Abstract).  Okawachi teaches that the resin is made from a rosin ([0040]) and a polyol ([0063]).  Okawachi also teaches that the resin can be made from dibasic acids ([0076]).  It teaches that the acid value ranges from 1 to 20 ([0103]).  However, it remains silent to the hydroxyl value and the ester bond.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764